Se

Case 3:20-mj-03013-TJB Document 36 Filed 08/21/20 Page 1 of 1 PagelD: 58

DNI-CR-OM (3/2010) Appearance Bond

UNITED STATES DISTRICT COURT
For the District of NEW JERSEY

UNITED STATES OF AMERICA
Vv

APPEARANCE BOND

KADEEM A. DOCKERY

 

Defendant
Case Number: 20-MJ-3013-3(TJB)

Non-surety: 1, the undersigned defendant acknowledge that | and my...

Surety: We, the undersigned, jointly and severally acknowledge that we and our...
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
§ |S D000 UNSECURED

The conditions of this hond are that the defendant KADEERM A. DOCKERY
(Name)
is to appear before this court and at such other places as the defendant may be required to appear, in accordance with any
and all orders and divections relating to the defendant's appearance in this case, including appearance for violation of a
condition of defendant's release as may be ordered or notified by this court or any other United States District Court to which
the defendant may be held to answer or the cause transferred. The defendant is to abide by any judgment entered in such

matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.

It is agreed and understood that this is # continuing bond (including any procecding on appeal or review) which shal]
continue until such irae as the undersigned are exonerated.

Lf the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall he due forthwith. Forfelture of this bond for any breach of its condilions may be declared by any’
United States District Court having cognizance of the above entitled matter al the time of such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment, way be entered upon motion in such United States
District Courl against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execulian may be issued and pay'ment secured as provided by the Federal Rules of Criminal Procedure and aay other laws
of the United States.

   

 

 

8/5/2020 at Trenton, New Jersey
Place
a
Defendant a _ Address a LA
(City & State Only}
Surety Addiess 2 Ziret tag ALT. O8GL/
{Chip & State Only}
Surely Addess

 

 

(Ciny & State Onty}

Signed and acknowledged before me on 8/5/2020
Date

WILLIAM T. WA)SEL CLERK

ti toh ps Mana — Mtl:
Approved i . Deputy Clerk

TONADAR J. BONGAV ANNI, US.tyy

 
